DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi (US 9,046,303).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Yagi, as teaching:
a method of lyophilizing material (see title and abstract), the method comprising: 
maintaining a material in a container (expressly disclosed at column 6 line 64 through column 7 line 5 and column 2 lines 9-33); 
subjecting the material to a first pressure(expressly disclosed at column 7 lines 6-25, especially line 15 and column 2 lines 34-41); 
evaporating at least a portion of a liquid component of the material (expressly disclosed at column 5 lines 14-24, especially line 23 and column 7 lines 6-25, especially line 16); 
cooling the material to freeze any remaining liquid component into a solid (expressly disclosed at column 4 lines 7-22 and column 5 lines 25-38 wherein the 
subjecting the material to a second pressure which is less than the first pressure (expressly disclosed at column 4 lines 40-49, 52-60, 64 to column 7 line 5); and 
sublimating a portion of the solid (expressly disclosed at column 4 lines 7-22 and column 5 lines 25-38 wherein the disclosed moisture content meets the claimed solid because both are levels of solidified dry products). Yagi also discloses the steps of evaporating comprises adding thermal energy to the material (expressly disclosed at column 7 lines 28-39), wherein the sublimating comprises adding thermal energy to the material (expressly disclosed at column 7 lines 28-39), wherein the sublimating comprises adding IR energy to the material (expressly disclosed at column 1 lines 20-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Schuetz (US 2018/0023893).  Yagi discloses the claimed invention, as rejected above, except for the recited material pressing.  Schuetz, another lyophilizing method, discloses that feature in paragraph [0025].  It would have been obvious to one skilled in the art to combine the teachings of Yagi with the teachings of Schuetz for the purpose of securing material in a treatment method during a cooling operation for securing material within a container.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-23 of copending Application No. 16/763,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to exclude the copending application claimed photosynthesizer from the current application, since both claimed invention would perform as claimed .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this application may teach one or more claim features, but do not rise to a level of obviousness or anticipation such that a rejection of the claimed invention would be proper or reasonable under current Office practice and procedure.  References A, B, C, D, E, F are patent publications from the same inventive entity as the current application.  References G, H, I, N, O, P teach lyophilization methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007 and Kenneth Rinehart who can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Thursday, February 18, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753